Citation Nr: 1450930	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, from January 2002 to May 2002, and from February 2003 to June 2003.  He also served with the South Carolina Air National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held on August 5, 2011, in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded this matter in March 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's vertigo did not manifest during and is not otherwise related to any period of active service.


CONCLUSION OF LAW

The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in December 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Pursuant to the Board's March 2014 remand, a VA Compensation and Pension examination was conducted in March 2014.  The examination report includes an opinion with rationale; however, the rationale has typographical errors rendering the opinion unclear and inadequate for rating purposes.  Accordingly, the RO ordered an independent medical opinion, which was provided in August 2014.  This opinion addresses the Veteran's medical records and lay statements and is supported with detailed rationale.  Accordingly, the opinion is adequate for rating purposes.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 461 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Vertigo is not a condition listed under 38 C.F.R. § 3.309.

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A), (B); 38 C.F.R. § 3.6(d)(1), (2).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502. 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran seeks service connection for vertigo.  Records show that the Veteran had three periods of active duty from December 1990 to May 1991, from January 2002 to May 2002, and from February 2003 to June 2003.  He also served with the South Carolina Air National Guard.  The Veteran alleges that his vertigo started during his third period of active service.

Treatment records dated during the Veteran's periods of active service do not show complaints or diagnosis of vertigo.  A report of physical assessment dated June 2003 shows the Veteran did not indicate vertigo or symptoms of the disorder.  The post-deployment assessment also shows no complaint of vertigo.  He specifically denied dizziness, fainting, and light headedness but noted back pain and muscle aches that had resolved, skin disease or rash, and ringing of the ears that had resolved.  He denied that any medical or dental problems developed during deployment.

Treatment records from the Air National Guard show complaints of vertigo.  In October 2004, the Veteran reported recent history of vertigo.  He was treated in January and March 2005.  In March 2005, he indicated that he no longer had symptoms.  Records dated February 2006 show complaints of vertigo, assessed as questionable benign paroxysmal vertigo.  In March 2006, he complained of intermittent episodes of vertigo.  The record indicates that he had been off and on a medical profile since October 2004 due to vertigo.  The provider indicated that the Veteran had vertigo of questionable etiology.

Private treatment records from Lexington Medical Center (LMC), dated June 11, 2004, indicate that vertigo started during the night.  The Veteran did not report that his symptoms started prior to this instance.

A letter from the Veteran's chiropractor, dated December 2004, indicates that the Veteran had sought treatment for vertigo and nausea on June 27, 2004.  At that time, the Veteran had reported that his symptoms started June 11, 2004.  The provider noted that the Veteran's history was unremarkable except for a broken nose as a child, a tonsillectomy at age 5, and septum surgery in 1975.  The Veteran did not report that symptoms of vertigo had had onset prior to June 2004.

In a March 2006 letter, the Veteran's provider from LMC indicated that the Veteran sought treatment on June 11, 2004 for vertigo-like symptoms.  He stated that the Veteran had had intermittent problems with vertigo since that time.  He found that the Veteran had benign position vertigo that was chronic and would not likely resolve.  He indicated that the Veteran was unfit for worldwide duty and that the situation was not likely to change in the near future.

In April 2006, the Veteran was disqualified for worldwide duty due to benign paroxysmal positional vertigo.  The Aeromedical Summary report shows the Veteran indicated the onset of symptoms in 2004 and that he was placed on a physical profile in October 2004.  By March 2005, his symptoms had abated and he was returned to regular status.  He reported recent recurrent symptoms which limited his ability to safely perform his duties secondary to significant vertigo with nausea.  The provider recommended that the Veteran be medically discharged from the Air National Guard due to his positional vertigo of unknown etiology.

In support of his claim, the Veteran submitted a letter in February 2009 which states that his vertigo started on June 11, 2004.  He did not report that he had symptoms of vertigo prior to that date. 

Of record are letters from M.M., dated February 2009 and January 2011.  In the February 2009 letter, M.M. stated that he witnessed the Veteran's condition of vertigo from 2004 to 2006.  In the January 2011 letter, he stated that he and the Veteran deployed together from February 2003 to June 2003.  M.M. said he was the Veteran's supervisor and that the Veteran had mentioned several times that he experienced dizziness when wearing his chemical gear and helmet.  He said he recommended that the Veteran visit the clinic but that the Veteran declined to go because his son was also deployed and he wanted to stay with his son.  M.M. stated that the Veteran was diagnosed with vertigo upon his return from deployment and eventually medically discharged in 2006 because of the condition.

In his February 2011 substantive appeal, VA Form 9, the Veteran stated that he started having dizzy spells while serving in Operation Iraqi Freedom.  He said he was wearing the chemical gear and heavy helmet when he first noticed the symptoms but that he did not seek treatment because he thought he would be sent home.  He and his son were serving at the same base at the same time and he wanted to stay with his son.

During his hearing before the Board, the Veteran testified that he had symptoms of vertigo while on active duty.  He stated that when wearing protective suits and a heavy helmet he would become nauseated and throw up.  He had difficulty standing, blurred vision, and problems with hearing while on active duty.  He did not seek treatment because he was deployed with his son and he did not want to have to leave his son or possibly be discharged from service.  He testified that if he had been discharged from service, than he would have had to have given up his civilian job at McEntire National Guard Base.  See Transcript, pages 2-3.  He said he was first diagnosed with vertigo in August 2004.  Also noted during the hearing was that he reported his condition to his immediate supervisor in 2003 and that his supervisor had provided a letter indicating such.  Id. at page 4.

During his March 2014 VA Compensation and Pension examination, the Veteran reported that he first noticed symptoms in 2003 and attributed initial symptoms to the pressure applied by his helmet.  He recalled feeling dizzy and while he did not seek medical attention, he said he reported the symptoms to his supervisor.  When he returned to the United States, he threw up after attempting to wear a helmet.  Eventually he was discharged because of safety problems associated with his dizziness.  Veteran was also concerned that his Anthrax shot may have contributed to his symptoms.  The examination report includes an opinion with rationale; however, the rationale is unclear and is inadequate for rating purposes.

An additional opinion from a VA examiner was obtained in August 2014.  The examiner reviewed the electronic claims file and noted that the Veteran was diagnosed with benign paroxysmal (positional) vertigo in 2004.  She explained that benign paroxysmal vertigo "results when otolith debris (minute calcium carbonate granule located near the sensory hair cells in the inner ear) inadvertently enters one of the semicircular canals."  See August 2014 Opinion Report, page 3, citing Goldman: Goldman's Cecil Medicine, 24th edition, Chapter 436: Hearing and Equilibrium.  She indicated that benign paroxysmal positional vertigo is one of the most common causes of vertigo and is characterized by brief episodes of mild to intense dizziness.  Id. page 4.  

The examiner observed that the Veteran's active duty medical records dated between February and June 2003 and his separation examinations were silent for diagnosis, treatment and/or an event associated with dizziness, nausea, vomiting and/or other symptoms associated with benign paroxysmal positional vertigo.  She noted that he was not diagnosed with benign paroxysmal positional vertigo until 2004.  Therefore, the examiner opined that "it would be mere speculation to assume that the random chance of inadvertent, spontaneous debris of otolith entered the semicircular canal without confirmation of medically-based, clinical evidence consistent with dizziness requiring observation and treated at the time of symptomatology."  Id.  She stated that "[e]ven at the lowest threshold, the medical record silence negates any evidence that there "may" be a nexus between the current disability or symptoms and the Veteran's short tour of duty."  Id.  The examiner also noted that "the medical literature and Department of Veterans Affairs regulations are silent for medically-based, clinical evidence to support [benign paroxysmal positional vertigo] BPPV associated with the use of helmets, chemical suits, heat from being deployed overseas and/or Anthrax vaccinations."  She opined that it is less likely than not that the Veteran's claimed vertigo was incurred during, related to, aggravated by and/or associated with his short 2003 tour of duty.

In a September 2014 statement, the Veteran clarified information that was reported in the March 2014 examination report.  In part, he noted that during a trip to Qatar in 2002, he became very ill on the plane due to vertigo and nausea.  He said vertigo became a problem after that incident.  He also indicated that anthrax vaccines could have contributed to his condition.  He stated that reports have linked vertigo with anthrax and that he did not have vertigo prior to the vaccinations.  

The Board has reviewed all of the evidence but finds that service connection for vertigo is not warranted.  The Board observes that the medical evidence does not show the Veteran complained of or was treated for vertigo during a period of service.  The first indication of vertigo is dated June 11, 2004, at which time the Veteran reported that the condition had started the night before treatment.  None of his treating providers have linked vertigo to his period of active service in 2003.  Further, the August 2014 opinion from the VA medical examiner indicates that the vertigo is not related to service.  The opinion is supported with rationale, as discussed above, and is highly probative of the claim.  Overall, the Board finds that the medical evidence weighs against a finding of service connection.

The only evidence suggesting a nexus between vertigo and active service are lay statements from the Veteran and his military supervisor, M.M.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In this case, the Veteran is competent to report his symptoms of vertigo, including the date vertigo manifested.  However, his statements have little probative value because of the inconsistencies regarding the date of onset of the disorder.  The Board observes that the Veteran completed a post-deployment examination and questionnaire in June 2003 but that he specifically denied having dizziness, fainting, and light headedness.  However, he reported back pain and muscle aches that had resolved, skin disease or rash, and ringing of the ears that had resolved.  He did not report having had symptoms of vertigo and denied that any medical or dental problems developed during deployment.  While the Board acknowledges the Veteran's argument that he did not report vertigo during his period of active service because he did not want to be sent home from deployment or discharged from service, the Board observes that he did not report that the symptoms manifested during his period of active service in 2003 when he was treated in June 2004, in October 2004 when he was put on a medical profile, or even when he was medically discharged from service.  Specifically, on June 11, 2004, the Veteran stated that vertigo manifested during the night.  He did not report that his symptoms manifested at any time prior to June 11, 2004.  Further, he did not report that his symptoms had started during deployment even when he was placed on a profile in October 2004.  Moreover, the reports from the Air National Guard in support of a medical discharge indicate that the onset of symptoms was in 2004.  Thus, the Board finds that the Veteran's statements to medical providers, which were made contemporaneous with the initial treatment of vertigo, weigh against a finding that the vertigo manifested during his deployment in 2003.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

The Board also finds that the Veteran's statements to VA in support of his claim are inconsistent.  In a February 2009 statement, the Veteran reported that his vertigo started in June 2004.  He did not report that he had symptoms of vertigo prior to that date.  It was not until he submitted his VA Form 9, substantive appeal, that he indicated that his vertigo had started while deployed in 2003.  Here, the inconsistencies in the Veteran's statements over time are significant and unlikely to be the product of mere differences in the retelling of the same story.  Ultimately, the Veteran's inconsistent statements regarding the manifestation of his vertigo weigh against a finding of credibility, and, in turn, against a finding of service connection.

The Board also considered the statements submitted by the Veteran's supervisor, M.M., in February 2009 and January 2011.  However, the Board finds that the statements are inconsistent as to the date M.M. observed and/or was informed of the Veteran's vertigo.  Specifically, in 2009, M.M. stated that he witnessed the Veteran's vertigo from 2004 to 2006.  In the January 2011 letter, he stated that he became aware of the problem while he was deployed with the Veteran from February 2003 to June 2003.  Consequently, the Board finds that M.M.'s inconsistent statements regarding his observation or knowledge of the Veteran's vertigo have little probative value.

In this case, the only evidence relating the Veteran's vertigo to his period of active service in 2003 is his own statements and those of his supervisor, M.M.  However, as discussed above, these lay statements are not credible.  The medical evidence, and in fact, many of the Veteran's statements to medical providers and VA, do not relate his current disorder to active service.  Thus, for the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for vertigo.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied. 


ORDER

Service connection for vertigo is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


